Exhibit 10.17

EXECUTION VERSION

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT, dated as of December 13, 2017, is made by and
between BGC PARTNERS, INC., a Delaware corporation (“BGC”), and NEWMARK GROUP,
INC., a Delaware corporation (“Newmark”). Each of BGC and Newmark is referred to
herein as a “Party” and together, the “Parties”.

RECITALS

WHEREAS, each Party and its subsidiaries may require the availability of certain
loan facilities for the operation of their respective businesses at times, and
have requested that the other Party make, or cause its subsidiaries to make,
certain loan facilities available to such Party or its subsidiaries from time to
time; and

WHEREAS, each Party may provide, or cause its subsidiaries to provide, the other
Party or its subsidiaries with such loan facilities on the terms and conditions
hereafter provided;

NOW, THEREFORE, in order to induce the other Party to make, or cause its
subsidiaries to make, the Loans and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound, each Party hereby agrees as follows:

1. DEFINED TERMS. When used in this Agreement, the following terms shall have
the following meanings:

“Agreement” means this Revolving Credit Agreement, as it may be amended or
modified and in effect from time to time.

“Applicable Rate” shall mean, for any Rate Period, (i) the higher of BGC’s or
Newmark’s short-term borrowing rate in effect at such time plus 100 basis points
(1.00%) or (ii) such other interest rate as may be mutually agreed between the
Borrower and the Lender with respect to one or more Revolving Credit Loans. The
Applicable Rate for each Rate Period shall be determined by the Lender in
accordance herewith, and the Lender shall advise the Borrower of such
determination.

“Borrower” means, with respect to each Loan, the Party or its applicable
subsidiary borrowing the money.

“Business Day” means with respect to any borrowing or payment, any day other
than a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to remain closed.

“Default” or “Event of Default” shall have the meaning assigned to such terms in
Section 6 hereof.

“Effective Date” means the date hereof.

“Lender” means, with respect to each Loan, the Party or its applicable
subsidiary lending the money.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.



--------------------------------------------------------------------------------

“Loan” means any amount(s) borrowed by a Borrower from a Lender pursuant to this
Agreement.

“Loan Documents” means this Agreement, any Note(s), and all other documents,
agreements or instruments executed or delivered in connection with any of the
foregoing.

“Material Adverse Effect” means any set of circumstances or events that (a) has
or could reasonably be expected to have any material adverse effect upon the
validity or enforceability of any provision of this Agreement or any other Loan
Document, (b) is or could reasonably be expected to be material and adverse to
the condition (financial or otherwise) or business operations of the applicable
Borrower and its subsidiaries, (c) materially impairs or could reasonably be
expected to materially impair the ability of the applicable Borrower to perform
its obligations hereunder or under any other Loan Document, or (d) materially
impairs or could reasonably be expected to materially impair the ability of the
applicable Lender to enforce any of its legal remedies pursuant to this
Agreement or any other Loan Document.

“Note” shall have the meaning assigned to such term in Section 2.1(c).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the applicable outstanding Loans and all other obligations, interest, fees,
charges and expenses of the applicable Borrower to the applicable Lender arising
under or in connection with the Loan Documents.

“Person” means any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization, enterprise, government or any
department or agency of any government.

“Rate Period” shall mean each of the applicable periods based on the Applicable
Rate determined by the applicable Lender in accordance herewith, which such
Lender shall advise to the Borrower.

“Reset Date” shall mean the first day of each Rate Period.

“Revolving Credit Facilities” means the revolving credit facilities established
pursuant to this Agreement.

“Revolving Credit Loan” shall have the meaning assigned to such term in
Section 2.1(a).

“Revolving Credit Maturity Date” means the earliest to occur of (a) the first
anniversary of the date of this Agreement, after which the Revolving Credit
Maturity Date will continue to be extended for successive one year periods
unless prior written notice of non-extension is given by a Lender to the
Borrower at least six (6) months in advance of such renewal date, (b) the
termination of the Revolving Credit Facilities and (c) the spinoff of Newmark
from BGC such that Newmark will no longer be a subsidiary of BGC at such time.

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
the feminine and the neuter. Unless the express context otherwise requires: (a)
wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be

 

-2-



--------------------------------------------------------------------------------

deemed to be followed by the words “without limitation” ; (b) the word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if”; (c) with respect to
the determination of any period of time, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding”; (d) the
word “or” shall be disjunctive but not exclusive; (e) the word “affiliate” shall
include all current and future affiliates and (f) the phrase “subsidiary of a
Party” and any similar phrase when used with respect to BGC shall not include
Newmark or any of its subsidiaries.

2. LOAN FACILITY.

2.1 REVOLVING CREDIT LOANS.

 

  (a) Revolving Loans; Maturity. Subject to satisfaction of the conditions set
forth in Section 3 hereof, a Lender may, on the terms and conditions set forth
in this Agreement and to the extent such Lender has sufficient cash available in
its sole discretion, make loans and advances (each, a “Revolving Credit Loan”)
to the Borrower at such Borrower’s request from time to time starting on the
Effective Date and ending on the Revolving Credit Maturity Date. Each Revolving
Credit Loan together with all accrued but unpaid interest thereon shall be due
and payable on such date prior to the Revolving Credit Maturity Date as may be
mutually agreed between the Borrower and the Lender with respect to such
Revolving Credit Loan. If no due date is specified, then each Borrower shall
repay the aggregate outstanding principal amount of each Revolving Credit Loan
together with all accrued but unpaid interest thereon and all other amounts
owing under this Agreement or the other Loan Documents in full on the Revolving
Credit Maturity Date.

 

  (b) Method of Borrowing Revolving Credit Loans. A Borrower shall give notice
to the applicable Lender of the requested principal amount of each Revolving
Credit Loan by no later than 10:00 a.m., New York time, at least three
(3) Business Days prior to the date of the proposed Revolving Credit Loan (which
shall also be a Business Day), or such shorter period as such Lender may agree.
Each Revolving Credit Loan shall comply with all of the provisions of this
Agreement. If the applicable Lender is willing, in its discretion, to make the
requested Revolving Credit Loan, then subject to satisfaction of the conditions
set forth in Section 3 hereof, the applicable Lender shall advance the requested
amount to the Borrower in immediately available funds as directed by such
Borrower and shall notify the Borrower of the Applicable Rate and the applicable
Rate Period for such Revolving Credit Loan.

 

  (c) Evidence of Debt. The Revolving Credit Loans made by a Lender shall be
evidenced by one or more accounts or records maintained by such Lender. The
accounts or records maintained by the Lender shall be conclusive absent manifest
error of the amount of the Revolving Credit Loans made by such Lender to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of a Borrower hereunder to pay any amount owing with respect to the Obligations.
Upon the request of a Lender, the applicable Borrower shall execute and deliver
to such Lender a promissory note, which shall evidence such Lender’s Loans to
such Borrower in addition to such accounts or records. Each such promissory note
shall be in the form of Exhibit A (a “Note”). The Lender may attach schedules to
its Note or Notes and endorse thereon the date, amount and maturity of its Loans
and payments with respect thereto.

 

-3-



--------------------------------------------------------------------------------

2.2 INTEREST.

 

  (a) Interest Rates. Interest shall accrue on each Revolving Credit Loan at a
rate per annum for each Rate Period equal to the Applicable Rate for such Rate
Period, payable monthly in arrears in immediately available funds beginning on
the last day of each month during which such Revolving Credit Loan is
outstanding and on the Revolving Credit Maturity Date.

From and after the Revolving Credit Maturity Date, or during the continuance of
an Event of Default with respect to a Borrower, amounts payable under the all
Revolving Credit Loans owed by such Borrower shall bear interest at an annual
rate of the Applicable Rate plus 200 basis points (2.00%) until the payment of
all such amounts has been made (and before as well as after judgment). Such
additional interest will be payable on demand of the Lender.

 

  (b) Interest Basis. Interest shall be calculated for actual days elapsed on
the basis of a 360-day year. Interest shall be payable for the day a Loan is
made but not for the day of any payment on the amount paid if payment is
received prior to noon, New York time, at the place of payment. If any payment
of principal of or interest on a Loan shall become due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

2.3 METHOD OF PAYMENT. All payments of principal and interest hereunder shall be
made on the date when due in immediately available funds in United States
dollars to the applicable Lender at such Lender’s address specified in
Section 8.8 or as otherwise directed by such Lender.

2.4 PREPAYMENTS. Subject to the requirements of this Section 2.4, each Borrower
shall have the right from time to time, on any Business Day, to prepay any Loan
in whole or in part. All prepayments shall be accompanied by accrued interest on
the amount prepaid plus any cost incurred by the applicable Lender as a result
of such prepayment.

3. CONDITIONS PRECEDENT

3.1 CONDITIONS TO CLOSING AND FIRST LOAN. A Party shall not be required to make
any Loans under this Agreement unless each Party shall have duly executed and
delivered to the other Party this Agreement.

3.2 CONDITIONS TO ALL BORROWINGS. The obligations of a Party (and of any
subsidiary of a Party which become a Lender) to make any Loan shall also be
subject to the following conditions precedent that shall be satisfied on the
date such Loan is made and after giving effect thereto:

 

  (a) each of the representations and warranties of the other Party and the
applicable Borrower contained in this Agreement, the Loan Documents or in any
other document or instrument delivered pursuant to this Agreement shall be true
and correct as of the date as of which they were made and shall also be true and
correct as of the date such Loan is made;

 

  (b) the other Party and the Borrower shall have complied with all other
requirements under this Agreement and the other Loan Documents; and

 

  (c) At the time of, and immediately after giving effect to, such Loan, no
Default or Event of Default with respect to such Borrower shall have occurred
and be continuing, and no set of events or circumstances shall exist as would
constitute a Material Adverse Effect.

 

-4-



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES. Each Party (as Borrower or parent of a
Borrower) and each subsidiary of a Party which becomes a Borrower, represents
and warrants to the other Party (as Lender) that on the date hereof, and on the
date that each and every Loan is made to such Person after the date hereof:

4.1 NON-CONTRAVENTION. The execution and delivery by such Party (and, if
applicable, the deemed joinder by any such subsidiary) of this Agreement, the
other Loan Documents to which it is a party, and the performance by such
Borrower of its obligations hereunder and thereunder: (i) are not in
contravention of any provision of such Borrower’s organizational documents;
(ii) will not violate any law or regulation, or any order or decree of any court
or governmental instrumentality; (iii) will not conflict with or result in the
breach or termination of, constitute a default under, or accelerate any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Party or such Borrower is a party or
by which such Party or such Borrower or any of such Party’s or such Borrower’s
property is bound; (iv) will not result in the creation or imposition of any
Lien upon any of the property of such Party or such Borrower other than those in
favor of the applicable Lender; and (v) do not require the consent or approval
of any governmental body, agency, authority or any other Person except such
consents as have been obtained, except, in the case of each of (ii), (iii), (iv)
and (v), for any violation or conflict which could not reasonably be expected to
have a Material Adverse Effect.

4.2 ENFORCEABLE OBLIGATIONS. This Agreement and the other Loan Documents to
which such Party is a party have been duly and validly executed by such Party
(or deemed executed in the case of a subsidiary Borrower) and constitute the
legal, valid, and binding obligations of such Party or such Borrower, as the
case may be, enforceable against such Person in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization or similar laws
generally affecting the enforcement of the rights of creditors.

5. AFFIRMATIVE COVENANTS. During the term of this Agreement, unless the other
Party (as Lender and on behalf of its subsidiaries which are Lenders) shall
otherwise consent in writing and while any Loans remain outstanding to a Party
or any of its subsidiaries as Borrower under this Agreement or any Loan
Document:

5.1 CORPORATE EXISTENCE, ETC. Such Party shall (and shall cause each of its
subsidiaries which is a Borrower to) maintain its corporate existence, business
and assets, keep its business and assets adequately insured, continue to engage
in the same lines of business, and maintain all of its assets and properties in
good repair and working order, unless, in each case, such failure could not
reasonably be expected to have a Material Adverse Effect.

5.2 TAXES. Such Party will (and will cause each of its subsidiaries which is a
Borrower to) pay all real and personal property taxes, assessments and charges
as well as all franchise, income, unemployment, old age benefit, withholding,
sales and other taxes assessed against it, or payable by it at such times and in
such manner as to prevent any penalty from accruing or any Lien or charge from
attaching to its property, and will furnish the other Party upon request,
receipts, or other evidence that deposits or payments have been made, unless, in
each case, such failure could not reasonably be expected to have a Material
Adverse Effect.

5.3 COMPLIANCE WITH LAWS. Such Party shall (and shall cause each of its
subsidiaries which is a Borrower to)comply with the requirements of all laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, unless, in each case, such failure could not reasonably be expected
to have a Material Adverse Effect.

 

-5-



--------------------------------------------------------------------------------

6. DEFAULTS. The occurrence of any one or more of the following events shall
constitute a “Default” or an “Event of Default”:

6.1 FAILURE TO PAY. A Borrower shall fail to pay any principal, interest or any
other amount payable under this Agreement or any other Loan Document when and as
the same becomes due and payable.

6.2 INCORRECTNESS OF ANY REPRESENTATION OR WARRANTY. A Lender determines that
any representation or warranty made or deemed made in this Agreement or in any
other Loan Document, by or on behalf of the applicable Borrower to such Lender
shall have been false or misleading in any material respect when made or deemed
made.

6.3 FAILURE TO OBSERVE OR PERFORM COVENANTS, CONDITIONS OR AGREEMENTS. A
Borrower shall fail to observe or perform any covenant, condition or agreement
contained in Section 5 of this Agreement.

6.4 BANKRUPTCY, ET AL. A Borrower shall (i) have an order for relief entered
with respect to it under the U.S. or foreign bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, acquiesce in, or have appointed for it or any substantial
portion of its property a receiver, custodian, trustee, examiner, liquidator or
similar official for it, (iv) institute any proceeding seeking an order for
relief under the U.S. or foreign bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, or
(v) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 6.4.

6.5 FAILURE OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. This Agreement or any
of the other Loan Documents shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability thereof.

7. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES.

7.1 ACCELERATION. If any Event of Default occurs (other than in the case of an
event of the type described in Section 6.4 above) and at any time thereafter
during the continuance of such Event of Default, (a) either BGC or Newmark may
give notice to the other Party that it is terminating the Revolving Credit
Facilities, and thereupon the Revolving Credit Facilities shall terminate
immediately and/or (b) the applicable Lender may declare the Obligations to be
due and payable, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the applicable Borrower hereby expressly waives; and in case of any event
with respect to a Borrower described in Section 6.4, the Revolving Credit
Facilities shall automatically terminate and the Obligations of such Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by such Borrower.

7.2 PRESERVATION OF RIGHTS; NO ADVERSE IMPACT; WAIVERS; AND AMENDMENTS. No delay
or omission of the exercise of any right under this Agreement or any of the Loan
Documents shall impair such right or be construed to be a waiver or an
acquiescence therein. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents, whatsoever, shall be valid unless in writing
signed by the applicable Lender, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents, or by law
afforded, shall be cumulative.

 

-6-



--------------------------------------------------------------------------------

7.3 REMEDIES. Upon the occurrence and during the continuance of an Event of
Default or upon the occurrence of the Revolving Credit Maturity Date, the
applicable Lender (i) may proceed to protect and enforce such Lender’s rights by
suit in equity, action of law and/or other appropriate proceeding either for
specific performance of any covenant or condition contained in this Agreement,
any Loan Document or in any instrument or document delivered to such Lender
pursuant hereto, or in the exercise of any rights, remedies or powers granted in
this Agreement, any Loan Document and/or any such instrument or document, and
(ii) may proceed to declare the obligations under this Agreement or any Loan
Document to be due and payable pursuant to Section 7.1 hereof and such Lender
may proceed to enforce payment of such documents as provided herein, or in any
Loan Document.

8. GENERAL PROVISIONS.

8.1 SURVIVAL OF REPRESENTATIONS. All representations and warranties of a Party
contained in this Agreement shall survive delivery of this Agreement, any Note
and the other Loan Documents, and the making of the Loans herein contemplated.

8.2 ENTIRE AGREEMENT; AMENDMENTS; INVALIDITY. This Agreement and the other Loan
Documents constitute the entire agreement and understanding of the Parties, and
supersede and replace in their entirety any prior discussions, agreements, etc.,
all of which are merged herein and therein. None of the terms of this Agreement
or any of the other Loan Documents may be amended or otherwise modified except
by an instrument executed by each of the Parties. If any term of this Agreement
or any other Loan Document shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement and the other Loan Documents shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein. Section headings in this Agreement and the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of this Agreement or any of the other
Loan Documents.

8.3 INDEMNITY. Each Borrower shall indemnify the Lender and its directors,
officers, employees, affiliates and agents (collectively, “Indemnified Persons”)
against, and agrees to hold each such Indemnified Person harmless from, any and
all losses, claims, damages and liabilities, including claims brought by any
officer, director, member or manager or former officer, director or member or
manager of such Borrower, and related expenses including reasonable counsel fees
and expenses, incurred by such Indemnified Person arising out of any claim,
litigation, investigation or proceeding (whether or not such Indemnified Person
is a party thereto) relating to any Loans made to such Borrower and all other
transactions, services or matters that are the subject of the Loan Documents;
provided, however, that such indemnity shall not apply to any such losses,
claims, damages, or liabilities or related expenses determined by a court of
competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Indemnified Person. All amounts due hereunder shall be
payable on demand and shall constitute Obligations of the applicable Borrower
hereunder.

8.4 GOVERNING LAW. THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS (OTHER
THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) IS INTENDED TO
TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW
YORK.

 

-7-



--------------------------------------------------------------------------------

8.5 CONSENT TO JURISDICTION. Each Party (and each subsidiary of a Party which
becomes a Lender or Borrower) further agrees to service of process in any such
suit being made upon such Person by mail at the address specified for notices in
Section 8.8 hereof.

8.6 ADDITIONAL DOCUMENTATION. A Borrower, at its own expense, shall do, make,
execute and deliver all such additional and further acts, deeds, assurances,
documents, instruments and certificates as the applicable Lender may reasonably
request in order to carry out the terms and provisions of this Agreement and the
other Loan Documents.

8.7 SUCCESSORS AND ASSIGNS. This Agreement and the other Loan Documents and all
obligations of a Borrower hereunder and thereunder shall be binding upon the
successors and permitted assigns of such Borrower, and shall, together with the
rights and remedies of the applicable Lender hereunder, inure to the benefit of
such Lender, any future holder of this Agreement or any other Loan Document and
their respective successors and assigns; provided, however, a Borrower may not
transfer or assign its rights or obligations hereunder or thereunder without the
express written consent of the applicable Lender, and any purported transfer or
assignment by such Borrower without the applicable Lender’s written consent
shall be null and void. A Lender may assign, transfer, participate or endorse
its rights under this Agreement or any of the other Loan Documents without the
consent or approval of any Borrower, and all such rights shall inure to such
Lender’s successors and assigns. No sales of participations, other sales,
assignments, transfers, endorsements or other dispositions of any rights
hereunder or thereunder or any portion hereof or thereof or interest herein or
therein shall in any manner affect the obligations of any Borrower under this
Agreement or the other Loan Documents. Each Borrower agrees, in connection with
any such assignment, to execute and deliver such additional documents or
agreements, including new Notes, as may be reasonably requested.

8.8 NOTICES. All notices, requests, demands and other communications required or
permitted under this Agreement and the other Loan Documents or by law shall be
delivered personally or sent by certified or registered mail, postage prepaid,
or by overnight courier, telex or facsimile transmission and shall be deemed
received, in the case of personal delivery, when delivered, in the case of
mailing, when receipted for, in the case of overnight delivery, on the next
business day after delivery to the courier, and in the case of telex and
facsimile transmission, the next business day after upon transmittal. Receipt of
notices pursuant to this Agreement shall be deemed to have occurred on the
earlier of (a) the date of actual receipt, and (b) the date that notice is
deemed received pursuant to the first sentence of this Section 8.8. All notices,
requests, demands and other communications required or permitted under this
Agreement or by law shall be delivered to the following addresses:

If to BGC (or any subsidiary of BGC):

BGC Partners, Inc.

499 Park Avenue

New York, New York 10022

Attention: General Counsel

Telephone: (212) 829-4829

Telecopy: (212) 829-4708

If to Newmark (or any subsidiary of Newmark):

Newmark Group, Inc.

125 Park Avenue

New York, New York 10017

 

-8-



--------------------------------------------------------------------------------

Attention: General Counsel

Telephone: (212) 294-7927

Telecopy: (312) 276-8715

8.9 COUNTERPARTS. This Agreement may be executed in any number of separate
counterparts, all of which, when taken together, shall constitute one and the
same instrument, notwithstanding the fact that all parties did not sign the same
counterpart.

8.10 NO WAIVER BY LENDER, ETC. A Lender shall not be deemed to have waived any
of its rights upon or under the applicable Obligations unless such waiver shall
be in writing in accordance with Section 7.2 hereof. No delay or omission on the
part of a Lender in exercising any right shall operate as a waiver of such right
or any other right. A waiver on any one occasion shall not be construed as a bar
to or waiver of any right on any future occasion. All rights and remedies of a
Lender with respect to the applicable Obligations, whether evidenced hereby or
by any other instrument or papers, shall be cumulative and may be exercised
singularly, alternatively, successively or concurrently at such time or at such
times as a Lender deems expedient.

8.11 WAIVERS. Each Borrower, for itself and its legal representatives,
successors and assigns, hereby expressly waives demand, protest, presentment,
notice of acceptance of this Agreement or any other Loan Document, notice of
loans made, credit extended or other action taken in reliance hereon and all
other demands and notices of any description. With respect to the applicable
Obligations, each Borrower assents to any extension or postponement of the time
of payment or any other indulgence, to the addition or release of any party or
person primarily or secondarily liable, to the acceptance of partial payment
thereon and the settlement, compromising or adjusting of any thereof, all in
such manner and at such time or times as a Lender may deem advisable. Each
Borrower further waives any and all other suretyship defenses.

8.12 SUBSIDIARIES. By requesting or making a Loan, any subsidiary of a Party
which requests or makes a Loan as contemplated hereby shall be deemed to have
agreed to be bound by this Agreement as a Borrower or Lender, as applicable, and
to have agreed that all of the terms and provisions hereof shall apply to such
Loan.

[Signature page to follow]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as an instrument under
seal as of the date first set forth above.

 

BGC:         BGC PARTNERS, INC.     By: /s/ Steve
McMurray                                 Printed Name: Steve McMurray     Title:
Chief Financial Officer NEWMARK:         NEWMARK GROUP, INC.     By: /s/ Michael
Rispoli                                   Printed Name: Michael Rispoli    
Title: Chief Financial Officer

[Signature Page to Revolving Credit Agreement, dated as of December 13, 2017, by
and between BGC Partners, Inc. and Newmark Group, Inc.]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE. NO SALE OR DISPOSITION MAY BE
EFFECTED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
RELATED THERETO OR AN APPLICABLE EXEMPTION THEREFROM.

                    , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                     or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Revolving Credit Agreement, dated as of December 13,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), between the BGC PARTNERS, INC., a Delaware
corporation (“BGC”), and NEWMARK GROUP, INC., a Delaware corporation
(“Newmark”).

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Lender in immediately available
funds as directed by the Lender. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[applicable Borrower] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Date

  

Principal

Amount

Loaned

  

Principal

Amount

Repaid

  

Total Unpaid

Outstanding

Principal

Amount

  

Notation

Made By

                     , 2017

           